Exhibit 10.13
2010 Management Incentive Plan – Performance Criteria
     Under the Management Incentive Program (“MIP”) of The Talbots, Inc. (the
“Company”), based on and subject to achieving pre-established financial
performance goals, cash incentive awards may be made annually to those eligible
management employees who are in certain position levels within the Company
including executive officers. Under the MIP, the following formula will be
applied in determining annual incentive compensation awards for fiscal 2010:
base annual salary x executive’s target incentive percentage x performance
achievement rating. For fiscal 2010, the Compensation Committee of the Board of
Directors (the “Committee) approved the following objective performance measures
under the MIP: income from continuing operations (60%), return on invested
capital (20%) and achievement of individual goals (20%). For each financial
performance measure, a participant earns 50% of his or her target award if
actual achievement equals “threshold” performance; 100% of his or her target
award if achievement equals “target” performance; and 200% of his or her target
award if achievement is equal to or above “maximum performance.” Achievement
below “threshold” for any performance measure results in no award for that
performance measure. If actual achievement is below “threshold” for “operating
income from continuing operations”, no annual cash incentive award will be
payable for any of the MIP performance measures. Awards made under the MIP are
subject to the discretion of the Committee.

